DETAILED ACTION
This Office action is in response to amendments received 25 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 22 April 2021.  These drawings are accepted.

Claim Objections
Claims 1-12 are objected to because of the following informalities:  Regarding claim 1, line 10, “fan wheel (3)” should be changed to fan wheel (30).  Appropriate correction is required.

Claim Interpretation
In light of the amendments received 25 July 2022, the claims no longer invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2011/0311350 A1; hereinafter Takahashi).
Regarding claim 1, Takahashi discloses a rotor assembly comprising: a rotor [21] of a canned motor [2], a fan wheel [1], a shaft [3] carrying the fan wheel [1], an inner, axially open bearing tube [55] in which the shaft [3] is mounted, the rotor [21] of the canned motor [2] being mounted on the shaft [3], wherein the bearing tube [55] comprises an outwardly protruding radial projection [A] (see annotated Figure 1 below for all reference letters) that extends radially across at least part of the diameter of the fan wheel [1] and at least partially beyond an outer circumference of the fan wheel [1] (paragraphs 0027-0028, 0030-0034, 0037-0038, 0043, and annotated Figure 1 below).  

    PNG
    media_image1.png
    417
    586
    media_image1.png
    Greyscale


Regarding claim 2, Takahashi discloses the rotor assembly according to claim 1, characterized in that the projection [A] is essentially formed as a round plate-shaped projection [A], the diameter DA of which is larger than the diameter DV of the fan wheel [1] (paragraphs 0038, 0043, and annotated Figure 1 above).
Regarding claim 3, Takahashi discloses the rotor assembly according to claim 1, characterized in that the projection [A] has an outer circumferential collar [B] which extends in an axial direction and radially surrounds the outside of a radial edge region of the fan wheel [1] at least partially or entirely over the outer circumference of the fan wheel [1] (paragraphs 0038, 0043, and annotated Figure 1 above).  
Regarding claim 4, Takahashi discloses the rotor assembly according to claim 3, characterized in that one or more mounting openings (see openings accommodating bolts in Figure 1) are  arranged in an edge region of the radial projection [A], which is located radially outside the fan wheel [1], for attaching the rotor assembly to a fan housing [51] of a radial fan [S1] (paragraphs 0027, 0034, 0038, and annotated Figure 1 above).  
Regarding claim 5, Takahashi discloses the rotor assembly according to claim 4, characterized in that the one or more mounting openings (see openings accommodating bolts in Figure 1) are arranged in the region of the circumferential collar [B] (paragraph 0038 and annotated Figure 1 above).  
Regarding claim 7, Takahashi discloses the rotor assembly according to claim 1, characterized in that the shaft [3] is mounted on a first bearing [42] arranged in the bearing tube [55] and a second bearing [41] arranged in the bearing tube [55], which is located at a distance from the first [42] in an axial direction, in a region between the fan wheel [1] and the rotor [21] (paragraphs 0028, 0030-0033, 0037-0038, and Figure 1).
Regarding claim 12, Takahashi discloses a radial fan [S1] equipped with a rotor assembly as claimed in claim 1 (paragraph 0027 and Figure 1).
Claims 1-2 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amrhein et al. (EP 546508 A1 using machine translation; hereinafter Amrhein).
Regarding claim 1, Amrhein discloses a rotor assembly comprising: a rotor [22] of a canned motor [8], a fan wheel [3], a shaft [17] carrying the fan wheel [3], an inner, axially open bearing tube [21] in which the shaft [17] is mounted, the rotor [22] of the canned motor [8] being mounted on the shaft [17], wherein the bearing tube [21] comprises an outwardly protruding radial projection [2] that extends radially across at least part of the diameter of the fan wheel [3] and at least partially beyond an outer circumference of the fan wheel [3] (pages 3-4, claim 15, and Figure 1).  
Regarding claim 2, Amrhein discloses the rotor assembly according to claim 1, characterized in that the projection [2] is essentially formed as a round plate-shaped projection [2], the diameter DA of which is larger than the diameter DV of the fan wheel [3] (page 3 and Figure 1).
Regarding claim 6, Amrhein discloses the rotor assembly according to claim 1, characterized in that the projection [2] is arranged directly adjacent to the fan wheel [3] under formation of an air gap (see location of labyrinth seal [18]) (page 3 and Figure 1).
Regarding claim 7, Amrhein discloses the rotor assembly according to claim 1, characterized in that the shaft [17] is mounted on a first bearing [24] (see left ball bearing [24] in Figure 1) arranged in the bearing tube [21] and a second bearing [24] (see right ball bearing [24] in Figure 1) arranged in the bearing tube [21], which is located at a distance from the first [24] in an axial direction, in a region between the fan wheel [3] and the rotor [22] (page 4, claim 15, and Figure 1).  
Regarding claim 8, Amrhein discloses the rotor assembly according to claim 1, installed in a fan housing [1] of a radial fan, characterized in that the bearing tube [21], along with the shaft [17] and the rotor [22] mounted on the shaft [17], is arranged in a circumferentially closed can (see can-shaped motor [8] housing in Figure 1) (page 4, claim 15, and Figure 1).  
Regarding claim 9, Amrhein discloses the rotor assembly according to claim 8, characterized in that the can (see can-shaped motor [8] housing in Figure 1) is formed integrally (i.e., as a complete unit) with the fan housing [1] (via cover part [2] provided with integrally formed bearing tube [21] which is secured to housing part [1] via bolt) (pages 3-4 and Figure 1).
Regarding claim 10, Amrhein discloses the rotor assembly according to claim 8, characterized in that the can (see can-shaped motor [8] housing in Figure 1) in an axial direction extends away from an essentially flat -3-Serial No.: 17/287,908housing bottom plate (see plate-shaped flange of housing part [1] which is attached to cover part [2] via bolt in Figure 1) of the fan housing [1], and the bearing tube [21] is supported on the housing bottom plate with its radial projection [2], and is connected to the fan housing [1] (page 3 and Figure 1).  
Regarding claim 11, Amrhein discloses the rotor assembly according to claim 10, wherein the bearing tube [21] is connected to the fan housing [1] by a connection arrangement (see bolt in Figure 1) chosen from a screw connection, a bayonet connection, an adhesive connection, a welding connection, and a mechanical connection (page 3 and Figure 1).
Regarding claim 12, Amrhein discloses a radial fan (Figure 1) equipped with a rotor assembly as claimed in claim 1 (pages 3-4 and Figure 1).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746